Citation Nr: 1141622	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as a back disability).

2.  Entitlement to service connection for a cervical spine disability (claimed as a neck disability).  

3.  Entitlement to service connection for rheumatoid arthritis affecting the bilateral hands.  

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a bilateral hip disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and I.D.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1985 and from June to October 1985, with additional active and inactive duty service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision (issued in March 2006) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Veteran and his wife, I.D., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to each claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the outset, the Board notes that the evidentiary record contains a decision from the Social Security Administration (SSA) which shows that the Veteran was awarded disability benefits in May 2008 based upon evidence showing that he is unable to work due to cervical disc disease, lumbar radiculopathy, bilateral carpal tunnel syndrome, and major depressive disorder.  However, the evidentiary record does not contain all of the medical reports and records considered by SSA in making its decision.  Because the Veteran's SSA benefits are based upon disabilities involving his cervical and lumbar spine, the Board finds that the SSA records are relevant to the Veteran's claims of service connection for cervical and lumbar spine disabilities.  

Likewise, because the SSA decision reflects that the Veteran's disability benefits are related to lumbar radiculopathy and bilateral carpal tunnel syndrome, the Board finds that it is possible that the SSA records may contain relevant information regarding the Veteran's claimed bilateral hip and bilateral hand disabilities.  In this regard, the Veteran has reported that his lumbar back pain radiates into his lower extremities, including his hips, and the Board finds that SSA's evaluation of the Veteran's bilateral carpal tunnel syndrome may have revealed evidence of bilateral hand arthritis.  As a result, the Board cannot determine that no reasonable possibility exists that the SSA records are not relevant to the Veteran's claims of service connection for a bilateral hip and bilateral hand disability.   

Accordingly, these claims must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board finds that additional evidentiary development is needed with respect to several of the Veteran's other claims.  

Regarding the Veteran's cervical and lumbar spine claims, the record reflects that the Veteran was afforded a VA examination in December 2004 to determine if he had a current spinal disability that is related to his military service.  At that examination, the Veteran reported suffering injuries to his low back during service in 1982 or 1983, as well as an injury while he was in the Reserves.  He also reported suffering an injury at his post-service job in 2003.  The diagnosis was back strain with decreased range of motion, which the VA examiner opined was less likely than not related to the Veteran's service.  In making this determination, the VA examiner stated that it is absolutely impossible to determine the level of impairment prior to the Veteran's Workman's Compensation injury and that any guess at such would be mere speculation.  

While the December 2004 VA examination report is considered competent medical evidence and it appears that the VA examiner reviewed the Veteran's claims file, the Board finds that the examination and rationale provided in support of the medical opinion are inadequate.  

At the outset, the Board notes that the VA examiner did not evaluate the Veteran's cervical spine or provide any diagnosis or opinion with respect to the Veteran's cervical spine disability.  In this regard, the Board notes that VA is obligated to provide an examination where there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon, 20 Vet. App. at 79.  

In this case, the evidence of record reflects that the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  See treatment records from Dr. T.N., dated November to December 2003.  The Veteran has provided competent lay evidence of an in-service injury, as he has testified that he suffered an injury to his neck in September 1979 after slipping on a staircase while carrying a teletypewriter.  He has also provided lay evidence of continued neck problems following service, which is sufficient to indicate that the current cervical spine disability may be related to his military service.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the likelihood that his current cervical spine disability is related to his military service.  

In addition, the Board notes that, while the VA examiner stated that it is absolutely impossible to determine the level of impairment, it is not clear if he considered the service treatment records in rendering this opinion.  In this regard, the service treatment records (STRs) reflect that the Veteran complained of and sought treatment for low back problems on several occasions, which the Board finds may (or may not) assist the VA examiner in determining the Veteran's level of impairment during service.  However, because the VA examiner did not address the STRs in his conclusion or rationale, it is not clear if he considered this evidence.  Therefore, the Board finds that an additional medical opinion is needed to determine if the current lumbar spine disability is related to the low back problems documented in service.  

Likewise, the evidentiary record reflects that the Veteran was afforded a VA examination in December 2004 to determine if he has a current shoulder or knee disability that is related to his military service.  At that examination, the Veteran reported that he fell off a truck in 1988 onto his shoulder.  He also reported having left knee pain that he thought was a result of extensive running he did while in the military.  The VA examiner diagnosed the Veteran with chondromalacia patella of the left knee and a rotator cuff sprain of the right shoulder.  In an addendum, the VA examiner opined that it is more likely than not that the Veteran's shoulder and knee pain are a result of his military service, as he injured his right shoulder when he fell off a truck in service and his knee pain is related to repetitive over use from running, rucksacking, etc, while in service.  See June 2005 Addendum.  

The Board notes that the December 2004 VA examiner did not evaluate or provide an opinion regarding the Veteran's left shoulder or right knee disabilities, despite the Veteran's claim and assertion that he is suffering from bilateral shoulder and knee disabilities that began during service.  Therefore, the Board finds that, on remand, the Veteran should be afforded a VA examination to determine if he has current bilateral shoulder and/or knee disabilities that are related to his military service.  

In addition, while it appears that the December 2004 VA examiner accepted the Veteran's report of in-service injuries involving his right shoulder and left knee as true, it is not clear if the VA examiner considered the service treatment records, which are not consistent with the Veteran's reported in-service injuries.  In this regard, the STRs show that the Veteran was diagnosed with a right shoulder contusion during service; however, there is no indication that that injury was incurred after the Veteran fell off of a truck.  Instead, it appears that the Veteran complained of right arm pain, back pain, and a right leg bruise after falling backward with boxes and hitting his head on a wall.  Likewise, the STRs show that the Veteran complained of right knee pain after running during service, with no mention of his left knee.  Therefore, the Board finds that, on remand, the VA examiner should consider the STRs to determine if the Veteran's current shoulder and knee disabilities are related to his military service.  

For the foregoing reasons, the Board finds that a remand is necessary in order to render a fully informed decision with respect to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran whether he has received any further evaluation or treatment for his disabilities.  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2. Contact the appropriate service department, to include the Puerto Rican Army National Guard, and obtain the Veteran's medical reports associated with his reservist period, to include any active duty for training or inactive duty for training records.  Document all efforts made.

3. Request from the Social Security Administration (SSA) all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

4. After the completion of #1-3, schedule the Veteran for a VA examination to identify the Veteran's disabilities of the lumbar spine, cervical spine, bilateral hands, bilateral knees, bilateral shoulders, and bilateral hips.  The claims file, including the service treatment records, must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. All diagnoses of the lumbar spine, cervical spine, bilateral hands, bilateral knees, bilateral shoulders, and bilateral hips should be noted.  Where no disability is present, the examiner should state so.

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that any currently manifested disability is the result of the Veteran's military service.  

c. In addition to the foregoing, the VA examiner should review the service treatment records, this Remand, as well as the December 2004 VA Spine and Joints examinations and the June 2005 addendum, and state whether a change is warranted with respect to the opinions provided in the June 2005 addendum.  

d. A rationale must be provided for each opinion offered.  

If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is needed.  

6. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


